Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT
                              No. 04-17-00249-CR

                        EX PARTE COBY STEWART

          From the County Court at Law No. 15, Bexar County, Texas
                           Trial Court No. 486896
               The Honorable Robert Behrens, Judge Presiding

  BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

SIGNED April 4, 2018.


                                         _____________________________
                                         Rebeca C. Martinez, Justice